DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihara (WO2015107671) (w/ machine English translation).

With respect to claim 13, Kihara discloses a chromatograph input device, comprising: 
a display [Fig. 1; 14] having a touchscreen display monitor [Par. 0012]; 
a display processing unit [Fig. 1; 12] configured to have a chromatogram displayed on the display monitor [Par. 0014] & [Par. 0026]; 
a storage [Fig. 1; 36] configured to store at least a data piece of a peak start point, a peak end point (characterized by the registered image being a peak start point or a peak end point or baseline [Par.0026]), a peak top, or a boundary point or a boundary line between consecutive peaks on the chromatogram, as peak information (characterized as the registered image linking database [Par. 0032-0033]); and 
(determines click position coordinates to define neighboring region from which the registered image is determined or not (reference notes touch input as an alternative to click mouse input [Par. 0012])), wherein 
the selection processing unit selects a peak when the location of the touch is included in a region remote from the peak information by a certain distance (characterized by the neighborhood region R see [Fig. 4]) or larger and remote from the chromatogram by less than a certain distance (characterized by determines whether or not the coordinate value of the click position is within the display range of the application window of the analysis data analysis program) [Par. 0031-0035].

With respect to claim 21, Kihara discloses a peak information rewriting processing unit [Fig. 1; 10] configured to, when the selection processing unit selects peak information of a peak start point, a peak end point, a peak top, or a boundary point or a boundary line between consecutive peaks, rewrite peak information stored in the storage, in response to a touch gesture to the chromatogram displayed on the display monitor [Par. 0046]. (Preferably, each record in the registered image-target GUI correspondence table 500 is capable of being changed or deleted by the user)

With respect to claim 23, Kihara discloses a peak information deletion processing unit [Fig. 1; 10] configured to, when the selection processing unit selects any peak included in the chromatogram, delete peak information of the peak stored in the storage, in response to a touch gesture to the (Preferably, each record in the registered image-target GUI correspondence table 500 is capable of being changed or deleted by the user)

With respect to claim 24, Kihara discloses a chromatograph [Fig. 1; A1] comprising:
 the chromatograph input device of claim 13 (see [Fig. 1]) [Par. 0024-0025]; and 
a body including the chromatograph input device (see [Fig. 1]) [Par. 0024-0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (WO2015107671) (w/ machine English translation) in view of Yamakawa (US 20180149628) (priority date taken from corresponding WO2016185552).

With respect to claim 14, Kihara fail to explicitly disclose an arithmetic processing unit configured to, when the selection processing unit selects any peak included in the chromatogram, compute a height or an area of the peak.

Yamakawa discloses a device and method for processing data of various kinds of chromatograms and specifically teaches about implementing an arithmetic processing unit (peak area 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kihara with Yamakawa to further include an arithmetic processing unit configured to, when the selection processing unit selects any peak included in the chromatogram, compute a height or an area of the peak motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 15, Kihara fail to explicitly disclose the chromatograph input device of claim 13, further comprising: 
a baseline creation processing unit configured to, when the selection processing unit selects peak information of a peak start point, a peak end point, or a boundary point between consecutive peaks, create data of a baseline, in response to a touch gesture to the chromatogram displayed on the display monitor.
Yamakawa discloses a device and method for processing data of various kinds of chromatograms and specifically teaches about implementing a baseline creation processing unit (characterized in the waveform analyzer) configured to, when the selection processing unit selects peak information of a peak start point and a peak end point create data of a baseline [Par. 0051 & 0056].  Yamakawa also teaches an embodiment for manual user operation of setting a peak or baseline of a chromatogram easily and efficiently [Par. 0007 & 0038].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kihara with Yamakawa to further include a baseline creation 

With respect to claim 16, Claim 16 recites the same limitations as claim 14; therefore, claim 16 is rejected for the same reasons stated above with respect to claim 14.

With respect to claim 22, Claim 22 recites the same limitations as claim 14; therefore, claim 22 is rejected for the same reasons stated above with respect to claim 14.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (WO2015107671) (w/ machine English translation) in view of Shinya (JP 03237356) (w/ machine translation).

With respect to claim 17, Kihara fails to explicitly disclose a peak separation processing unit configured to, when the selection processing unit selects peak information of a boundary point or a boundary line between consecutive peaks, separate the consecutive peaks from each other by the boundary point or the boundary line, in response to a touch gesture to the chromatogram displayed on the display monitor.
Shinya discloses a data processor for processing a chromatogram waveform that includes when the selection processing unit selects peak information of a boundary point or a boundary line between 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kihara with Shinya to further include a peak separation processing unit configured to, when the selection processing unit selects peak information of a boundary point or a boundary line between consecutive peaks, separate the consecutive peaks from each other by the boundary point or the boundary line, in response to a touch gesture to the chromatogram displayed on the display monitor motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (WO2015107671) (w/ machine English translation) in view of Shinya (JP 03237356) (w/ machine translation) as applied to claim 17above, and further in view of Yamakawa (US 20180149628) (priority date taken from corresponding WO2016185552).

With respect to claim 18, Kihara and Shinya fail to explicitly disclose an arithmetic processing unit configured to compute a height or an area of a peak separated by the peak separation processing unit.
Yamakawa discloses a device and method for processing data of various kinds of chromatograms and specifically teaches about implementing an arithmetic processing unit (peak area calculator) configured to compute a height or an area of the peak based on the peak-beginning point and the peak-ending point determined by the peak-specifying point detector and the peak-specifying point selector [Par. 0025].  Yamakawa also teaches an embodiment for manual user operation of setting a peak or baseline of a chromatogram easily and efficiently [Par. 0007 & 0038].
.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (WO2015107671) (w/ machine English translation) in view of Gorenstein (US 2002/0052701).

With respect to claim 19, Kihara fails to explicitly disclose a peak integration processing unit configured to, when the selection processing unit selects peak information of a boundary point or a boundary line between consecutive peaks, integrate the consecutive peaks separated by the boundary point or the boundary line, in response to a touch gesture to the chromatogram displayed on the display monitor.
Gorenstein discloses a method and apparatus for identifying peaks and for determining the boundaries of those peaks, and boundaries of multiple peaks and shoulders within chromatograms [see abstract].  Gorenstein further discloses a peak integration processing unit [Par. 0034] configured to integrate the consecutive peaks separated by the boundary point or the boundary line [Par. 0007] & [Par. 0095-0100].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kihara with Gorenstein to further include a peak integration processing unit configured to, when the selection processing unit selects peak information of a boundary point or a boundary line between consecutive peaks, integrate the consecutive peaks separated by the boundary point or the boundary line, in response to a touch gesture to the 

With respect to claim 20, Kihara fails to explicitly disclose an arithmetic processing unit configured to compute a height or an area of a peak integrated by the peak integration processing unit.
Gorenstein discloses a method and apparatus for identifying peaks and for determining the boundaries of those peaks, and boundaries of multiple peaks and shoulders within chromatograms [see abstract].  Gorenstein further discloses that it is known to analyze a peak in order to obtain information such as peak height and peak area based on obtaining peak boundaries and an underlying peak baseline [Par. 0006-0007].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kihara with Gorenstein to further include an arithmetic processing unit configured to compute a height or an area of a peak integrated by the peak integration processing unit motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/               Examiner, Art Unit 2865        
                                                                                                                                                                                 /MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864